Citation Nr: 0638650	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.

Entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for hepatitis C.

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from May 1, 2003, and to a 
rating in excess of 30 percent for the disability prior to 
March 23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969 and from February 1972 to November 1973..

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The record reflects that the veteran has requested a Board 
hearing at the RO and that the requested hearing has not been 
scheduled.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The veteran should be scheduled for 
a Board hearing at the RO in 
accordance with the docket number of 
his appeal.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


